Citation Nr: 9913647	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESSES AT HEARING ON APPEAL

Appellant and F. R.



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 1945 
to February 1946, and regular Philippine Army service from 
February 1946 to June 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an August 1997 rating determination by 
the department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, Philippines.

In August 1998, the appellant and F. R. testified before a 
hearing officer in Manila.  The transcript of that hearing is 
of record.  The Board notes than in her substantive appeal, 
the appellant requested a hearing before a Board Member in 
Washington, D.C.  In April 1999, the appellant withdrew her 
request for a hearing before the Board.  


FINDINGS OF FACT

1.  The veteran had recognized guerrilla service from June 
1945 to February 1946, and regular Philippine Army service 
from February 1946 to June 1946.

2.  The veteran died in September 1946 in a vehicular 
accident.

3.  At the time of his death, the veteran was not service-
connected for any disability.

4.  There is no competent evidence of record demonstrating a 
nexus between the cause of the veteran's death and his 
military service. 



CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. §§ 
1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") defines a well-grounded 
claim as one that is plausible; a claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995)); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Regulations of VA state that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either a principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.
The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  The service-connected 
disability will be considered a contributory cause of death 
when it contributed substantially or materially to death, 
that it combined to cause death, or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  Id.  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
Lathan v. Brown, 7 Vet. App 359 (1995).


Background.  The United States Army Reserve Personnel Center 
(ARPERCEN) certified that the veteran had recognized 
guerrilla service from June 1945 to February 1946, and 
regular Philippine Army service from February 1946 to June 
1946.  The evidence indicates that he died in a vehicular 
accident in September 1946.  The appellant, the veteran's 
widow, contends that she is entitled to service connection 
for the cause of the veteran's death, and is therefore 
entitled to VA benefits.  

Efforts to obtain the veteran's death certificate have been 
fruitless.  Letters from the Philippine Civil Registrar 
General's national office, and its Manila office, report that 
searches for the veteran's death certificate were 
unsuccessful.  The appellant too, has been unable to produce 
any official record of the veteran's death.  A certificate 
obtained from the funeral home attending to the veteran's 
burial indicates that he was buried in September 1946.  
Affidavits submitted by the appellant and the veteran's 
fellow service members all indicate that the veteran died in 
a September 1946 vehicular accident.

Service medical records include a physical examination report 
dated in April 1946 indicating that the veteran was diagnosed 
at that time with "arrested minimal pulmonary 
tuberculosis."  There is no evidence or record indicating 
that the veteran ever applied for, or was granted, service 
connection for that disease, or any other disease or injury 
incurred during his recognized military service.

At a personal hearing in August 1998, the appellant limited 
her testimony to a question as to whether she would be 
entitled to VA benefits on account of the veteran's military 
service, and a request for favorable reconsideration of her 
claim.  Testimony by F. R. indicated that he was a witness to 
the veteran's vehicular accident and his subsequent death in 
September 1946.


Analysis.  The threshold question to be answered in the 
appellant's appeal is whether she has presented evidence of a 
well-grounded claim.  Under pertinent VA law and regulations, 
a person who submits a claim for benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  
If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
in developing the claim.  38 U.S.C.A. § 5107.

Pursuant to VA law and regulations, one claiming entitlement 
to VA benefits must qualify as a claimant by submitting 
evidence of the veteran's service and character of discharge.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  One issue 
presented in the instant case is one of status -- that is, 
whether the appellant's spouse was a "veteran" as that term 
is defined by statute for VA purposes.  A "veteran" is 
defined as a "person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 1998); see also 38 
C.F.R. § 3.1(d) (1998).  For purposes of determining 
entitlement to VA benefits, "service" is deemed to include 
a variety of Philippine military service.  38 C.F.R. § 3.8 
(1998).  However, such service is deemed to be "active 
service" only when certified by the Armed Forces of the 
United States as follows:

For a Regular Philippine Scout or a member of 
one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier. 

38 C.F.R. § 3.9(a) (1998).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (1998).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  38 C.F.R. § 3.203; 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  In addition, 
service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Id.; 
see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

Service records obtained from ARPERCEN indicate that the 
veteran was discharged from service in June 1946.  United 
States service department findings, as noted above, are 
binding on VA for the purpose of establishing periods of 
recognized service.  The Board notes that, while not binding 
on VA pursuant to pertinent law and regulations, records 
obtained from the Philippine Army only serve to confirm the 
veteran's June 1946 discharge date.  The appellant, however, 
contends that the veteran was "in-service" at the time of 
his death, and supports that contention with her own lay 
statements and lay statements provided by the veteran's 
fellow service members.  However, as with the records 
obtained from the Philippine Army, the lay statements of 
record purporting to establish that the veteran was in 
service at the time of his death are incompetent to establish 
that fact.  See Duro; Dacoron, both supra.  The Board finds 
that, pursuant to the competent service department evidence 
relevant to this issue, the veteran was discharged from 
service in June 1946.  Thus, he was not performing recognized 
service on behalf of the United States Armed Forces at the 
time of his death in September 1946. 

As indicated in the medical evidence of record, the veteran 
was diagnosed with arrested minimal pulmonary tuberculosis 
while in service.  However, there is a complete lack of 
evidence in the claims file indicating that pulmonary 
tuberculosis or any other disease or injury caused or 
contributed to the veteran's death.  See 38 C.F.R. § 3.312.

The Board, in accordance with the provisions of 38 U.S.C.A. § 
7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claims 
file.  The Board does not dispute that the veteran died in 
September 1946 as a result of a vehicular accident.  
Similarly, the Board acknowledges that the veteran had 
recognized military service from June 1945 to June 1946.  
However, because there is no competent evidence of record 
indicating that any disease or injury contributed to the 
veteran's death, the instant case revolves around timing, 
i.e., whether the veteran was serving on active duty at the 
time of his death.  

The competent evidence of record establishes that the veteran 
was discharged from military service in June 1946.  Other 
competent and probative evidence establishes that the veteran 
died in September 1946.  Therefore, the veteran clearly died 
after his discharge from service.  Absent a showing by 
competent medical evidence that the veteran had a disease or 
injury warranting service connection, and that such a disease 
or injury had some causal relationship with his death, there 
can be no plausible basis for allowance of the appellant's 
claim.  See Espiritu, 2 Vet. App. at 494.  Thus, it is the 
decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim for 
service connection for the cause of the veteran's death is 
well grounded.  See Libertine v. Brown, 9 Vet. App. 521 
(1996); Caluza, 7 Vet. App. at 506; Murphy, 1 Vet. App. at 
81.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

